Citation Nr: 0507714	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  97-23 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a permanent 100 percent evaluation for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which increased the veteran's evaluation 
for his service-connected post-traumatic stress disorder 
(PTSD) from 10 percent to 100 percent, effective from March 
7, 1996, but advised that the assigned 100 percent evaluation 
was not considered permanent and was subject to future review 
examination.  The veteran appealed this decision, requesting 
the assignment of an earlier effective date for his 100 
percent rating, asking that the 100 percent rating be 
classified as permanent, and requesting Dependents' 
Educational Assistance benefits under Chapter 35.  After the 
veteran's relocation, jurisdiction over this matter was 
transferred to the RO in Pittsburgh, Pennsylvania.

Prior to the Board's initial review of this matter, the 
veteran withdrew his claim for Chapter 35 benefits (via a 
July 1998 filing).  Then, in a January 1999 decision, the 
Board held that neither the assignment of an earlier 
effective date, nor a finding of permanency, was warranted 
for the veteran's 100 percent PTSD evaluation.  In May 1999, 
the veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In May 
2001, the Court vacated the Board's January 1999 denial of 
the permanency claim and remanded it for readjudication 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA); the Court also found that the veteran had abandoned 
any appeal of the matter of entitlement to an earlier 
effective date for his 100 percent PTSD rating.  

Thereafter, in November 2003, and again in July 2004, the 
Board remanded the permanency claim - the only matter 
remaining before the Board at this time - for additional 
development in accordance with the VCAA.  The Board is now 
satisfied that all requested action on remand is complete, 
such that it may now proceed with a new appellate review of 
this claim.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The competent and probative evidence of record does not 
demonstrate that the veteran's service-connected post-
traumatic stress disorder (PTSD) alone is reasonably certain 
to continue to produce total disability throughout his 
lifetime, or that the probability of permanent improvement 
under treatment is remote.


CONCLUSION OF LAW

The criteria for the assignment of a permanent 100 percent 
evaluation for post-traumatic stress disorder (PTSD) have not 
been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.340(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
issued regulations to implement the VCAA, now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and its implementing regulations are applicable to the 
claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

For the reasons noted below, the Board finds that VA strictly 
complied with the notification and assistance provisions of 
the VCAA, such that the Board's decision to proceed in 
adjudicating the appellant's claim at this time does not 
prejudice him in the disposition thereof.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court specifically held that the VCAA requires VA to 
provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and that, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim" under 38 
C.F.R. § 3.159(b).  Further, the Court clarified that VA's 
regulations implementing the amended section 5103(a) apply to 
cases pending before VA on November 9, 2000, even if the RO 
decision was issued before that date, and that, where notice 
was not mandated at the time of the initial RO decision, it 
was not error to provide remedial notice after such initial 
decision.  See Pelegrini II at 120-123.

The veteran's initial claim for an evaluation in excess of 10 
percent for his service-connected post-traumatic stress 
disorder (PTSD) was received at the RO in May 1996, prior to 
enactment of the VCAA.  

In an April 1997 rating decision, the RO listed the evidence 
considered and the regulatory criteria necessary to establish 
entitlement to an increased evaluation for PTSD, and then 
specified in its reasons and bases that it had decided to 
grant the claim based upon new medical evidence of record 
establishing that the veteran's PTSD had increased in 
severity.  The RO then assigned a 100 percent schedular 
evaluation, effective from March 7, 1996, the date of the 
veteran's admission at a VA hospital for extended treatment 
of his PTSD.  The RO advised that the assigned 100 percent 
evaluation was not considered permanent and was subject to 
future review examination.

Thereafter, the veteran appealed the RO's April 1997 rating 
decision, expressing his disagreement with the effective date 
assigned for his 100 percent rating, requesting that his 100 
percent rating be classified as permanent, and claiming 
entitlement to Dependents' Educational Assistance benefits 
under 38 U.S.C.A. Chapter 35.  (Later on, in July 1998, the 
veteran withdrew his claim for educational benefits, and 
after the Board's January 1999 decision denying his appeal 
for an earlier effective date, he did not appeal that 
decision to the Court.  Thus, only the permanency issue 
remains before the Board for review herein.)

In a May 1997 statement of the case, the RO reviewed the 
evidence considered with respect to the veteran's claim for 
the assignment of a permanent 100 percent rating for his 
PTSD, as well as applicable laws and regulations.  The RO 
advised the veteran that a finding of permanency was not 
warranted because the evidence then of record indicated the 
likelihood of improvement of his PTSD symptoms in the future.

In July 1998, the veteran provided testimony at a BVA hearing 
before the undersigned.  The transcript of this testimony is 
associated with the claims file. 

As noted, in a January 1999 decision, the Board denied the 
veteran entitlement to a permanent 100 percent rating for 
PTSD.  After the Court vacated this decision on a appeal and 
remanded the claim in May 2001 for readjudication consistent 
with the VCAA, the Board then remanded the matter to the RO 
in November 2003.  In its remand, the Board requested that 
the veteran be afforded a new VA psychiatric examination in 
order to obtain a reasoned medical opinion as to permanency. 

In a February 2004 supplemental statement of the case (SSOC), 
the RO reviewed additional evidence of record, and also 
provided the veteran with the text of 38 C.F.R. § 3.159 
(addressing VA assistance in developing claims in accordance 
with the VCAA).  The RO explained to the veteran that, based 
upon the results of a December 2003 VA examination, his PTSD 
was not considered as totally disabling in and of itself, and 
therefore a permanent 100 percent rating was not available.  

The Board reviewed the matter again in July 2004, when it 
decided to remand the claim for additional development 
associated with the December 2003 VA examination.  The Board 
also determined, however, that the RO still needed to provide 
the veteran with specific VCAA notice and assistance in 
conjunction with his pending appeal, and requested in its 
remand that the RO undertake all such necessary development 
to accomplish this action.

Then, in two July 2004 letters, the RO specifically informed 
the veteran of its expanded duties to notify and assist him 
under the VCAA, explained that it was developing his claim 
pursuant to the latter duty, requested that the veteran 
submit any remaining pertinent evidence he had to support his 
claim, and indicated that it would assist him in obtaining 
and developing this evidence, provided that he identified the 
source(s) of the evidence.  

In the July 2004 VCAA letters, the RO explained that it was 
required to make reasonable efforts to assist the veteran in 
obtaining evidence in support of his claim, including medical 
records, employment records, and records from federal 
agencies, but that ultimately, it was his responsibility to 
ensure the RO's receipt of all pertinent information.  The RO 
also indicated that it would provide the veteran with 
additional medical examination or a medical opinion, if it 
thought that such an examination or opinion was necessary to 
make a decision in the case.  

The RO told the veteran in July 2004 that it still needed 
certain evidence from him, namely any other medical records 
concerning his PTSD.  The RO advised the veteran that he 
could instead sign and return a release form to the RO so 
that it could obtain any such records.  The RO also provided 
the veteran with a detailed list of all evidence then 
contained in the claims file that was associated with his 
pending appeal.  To further aid with his claim, the RO 
informed the veteran that he should tell the RO about any 
additional information or evidence that he wanted the RO to 
obtain for him at that time, and indicated that the veteran 
should send in any evidence in his possession that the RO 
needed for his claim.  

The record reflects that the veteran did not respond to the 
July 2004 VCAA letters.

Then, in a November 2004 SSOC, the RO provided additional 
notice of the laws and regulations applicable to the 
veteran's claim under the VCAA, but also explained that the 
additional evidence of record at that time, an August 2004 
supplemental medical opinion provided by the December 2003 VA 
examiner, still did not warrant the assignment of a permanent 
100 percent rating for his PTSD.

Thereafter, in a January 2005 letter, the RO advised the 
veteran that it was ready to once again return his claim to 
the Board for its consideration.  The RO further advised the 
veteran of how he could then submit additional information 
and evidence to VA if he so desired.

The above shows that, throughout this appeal, VA notified the 
veteran as to the legal criteria governing his claim, the 
evidence needed to show entitlement to the benefit sought, 
how VA could and would help him obtain relevant records 
and/or a new medical examination if needed, and that he was 
ultimately responsible for providing evidence in support of 
his claim.  VA also asked the veteran to provide any evidence 
he had in support of his claim, consistent with the fourth 
element of Pelegrini II.

The Board acknowledges that the initial July 2004 VCAA notice 
letters were not provided to the veteran prior to the initial 
RO action in April 1997.  In Pelegrini II, however, the Court 
clarified that where notice was not mandated at the time of 
the initial RO decision, it was not error to provide remedial 
notice after such initial decision.  See Pelegrini II at 120-
123.  The Court set out that the claimant need only be 
provided VCAA notice and an appropriate amount of time to 
respond, followed by proper subsequent VA process.  Id.  In 
this case, the Board observes that after the RO provided VCAA 
notice to the veteran in July 2004, he was then given an 
appropriate opportunity to respond, and a new SSOC was issued 
in November 2004, prior to the return of this appeal to the 
Board.

The Board emphasizes that it is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the RO's initial decision.  Moreover, the 
Board finds that the content of the VCAA notice in this case 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), as discussed above.  Thus, the 
veteran had adequate opportunity to identify and/or submit 
the evidence or information that he was informed was needed 
from him to support his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (harmless error).  In this case, the 
veteran was fully advised consistent with the governing legal 
authority, and was further provided the appropriate 
opportunity to respond to this notice.  The Board therefore 
finds that any defect with respect to the timing of the VCAA 
notice in this case was harmless error, and that VA has 
satisfied the VCAA's duty to notify the veteran in relation 
to his claim on appeal.  

The Board additionally finds that VA made reasonable efforts 
to identify and obtain relevant records in support of the 
veteran's claim.  38 U.S.C.A.§ 5103A (a), (b), and (c).  In 
particular, VA sought to obtain all treatment records 
referenced by the veteran since the inception of his initial 
claim(s) for service connection for PTSD.   To that end, 
available records from the VA Medical Centers in Buffalo, New 
York, Erie, Pennsylvania, and Cleveland, Ohio, are contained 
in the claims file, as are private reports from J.G.R., M.D., 
the C.O.P.I.N. House, St. Vincent's Hospital, and Hamot 
Medical Center.  The claims file also contains negative 
responses from any identified facilities that did not have 
records pertaining to the veteran.  Further, the veteran did 
not respond to VA's requests for additional evidence as 
delineated in the July 2004 VCAA letters, and notably, these 
letters included a lengthy list of all evidence currently 
available for review in the claims file in support of his 
appeal. 

Additionally, VA conducted necessary medical inquiry in an 
effort to substantiate the veteran's claim.  38 U.S.C.A. § 
5103A(d).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion "when such is 
necessary" to decide a claim.  See 38 C.F.R. § 
3.159(c)(4)(i) (2004) (emphasis added).  Accordingly, in this 
case, the record includes VA examination reports dated in 
June 1978, March 1991, June 1994, and December 2003 (as well 
as an August 2004 addendum report issued with respect to that 
examination).  

The Board again notes that the veteran has not identified any 
additionally available evidence for consideration in his 
appeal.  Under the facts of this case, then, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  

The Board thus finds that VA has done everything reasonably 
possible to notify and assist the veteran in this case, and 
that the record is now ready for appellate review.


Factual Background 

The Board has conducted a longitudinal review of the 
pertinent medical evidence of record in order to develop a 
more complete picture of the history of the veteran's 
development of PTSD and the effects of its symptomatology 
over time.

The veteran served on active duty from July 1966 to August 
1968.  His service records reveal that he served in the 
Republic of Vietnam from January 1967 to January 1968, and 
that he had combat service in Vietnam.

The veteran's service medical records indicate that he was 
diagnosed with schizoid personality in April 1968.  In May 
1968, a Medical Board recommended that he be discharged as 
unsuitable for service due to the diagnosis of schizoid 
personality, and held that the schizoid personality existed 
prior to entry into service, and was not aggravated by or 
incurred in service.  At an August 1968 discharge 
examination, the service physician reported that the 
veteran's psychiatric evaluation was normal.  

From July 1973 to August 1973, the veteran was admitted to 
Hamot Medical Center for inpatient treatment, and the 
diagnosis was paranoid-type schizophrenia.  Additional 
records show that from February 1978 to March 1978, the 
veteran was again admitted to the facility because of a drug 
overdose, in an alleged suicide attempt; the pertinent final 
diagnosis was paranoid-type schizophrenia, associated with 
depressive features.

At a June 1978 VA examination, the veteran related that he 
had been told that he was a type of "schizo" and that he 
was a chronic psychotic.  He described his problem as an 
inability to handle responsibility, and a lack of respect for 
authority.  He indicated that he was not currently in 
treatment or under medication.  He stated that he had been 
unable to hold a job, and had had numerous past jobs.  He 
noted that he was working as an independent contractor, at an 
hourly wage.  On clinical evaluation, the veteran was neatly 
dressed, answered questions appropriately, was pleasant and 
cooperative, and was generally in a good mood.  He described 
his sleep as restless.  He was observed to dwell on things.  
He noted that at times, he was jealous, depressed, tense, or 
had a guilty conscience.  The veteran did not describe any 
clear delusions, hallucinations, or illusions, and generally, 
his thinking was organized and his affect appeared 
appropriate.  He described his memory as fair, and on gross 
testing, he was oriented to time, place, and person.  Recent 
and remote memory appeared grossly intact.  He appeared to 
have some insight into his problems, and his judgment 
appeared fair.  The examiner's diagnosis was mixed-type 
personality disorder, with possible schizoid, but also 
probable passive aggressive, features.  The veteran was noted 
to be competent.

March 1980 to February 1984 records from St. Vincent Health 
Center mainly show that the veteran received inpatient care 
on two occasions, for diagnoses including alcoholism, drug 
abuse, rule out explosive personality, and chronic 
schizophrenia.

From February 1981 to March 1981, the veteran was 
hospitalized at a VA Medical Center (VAMC) for treatment of 
alcoholism.  Psychological testing revealed posttraumatic 
Vietnam psychiatric syndrome.  It was noted that the veteran 
was employable anytime after discharge from the hospital.

In a January 1989 letter, J.G.R., M.D., stated that he 
examined the veteran in December 1988, and had diagnosed 
severe and chronic PTSD, with depression, as well as chronic 
substance abuse.  Dr. R. recommended that the veteran 
continue treatment.  He stated that he did not believe that 
the veteran was capable of sustained employment at that time 
and noted that, "he may, in the future after several months 
of residential treatment, might be able to start in a program 
of vocational rehabilitation, however, at the present time I 
believe that he is 100% disabled by his illness."  

A February 1990 letter from S.L.M., R.N.-C., of the 
C.O.P.I.N. Foundation, stated  that she had treated the 
veteran for one and a half years, that he had been a resident 
of C.O.P.I.N. House twice during the past year, and that his 
symptoms of PTSD included a complete lack of trust of male 
therapists, a feeling of being unable to control his violent 
thoughts, trouble sleeping, isolating himself, extreme panic 
attacks, feelings of low self-worth, thoughts of suicide, and 
increased symptoms around anniversary dates.  She stated that 
the veteran received counseling on a daily basis, and that 
his prognosis was guarded due to extreme symptoms of PTSD.  
Her diagnosis was PTSD and alcohol abuse, in remission. 

In April 1990, Dr. R. reported that he again examined the 
veteran in September 1989, and opined that he was 
unemployable by reason of his mental and emotional 
instability, as caused by his severe PTSD with depression.  
He stated that the veteran would need further inpatient care, 
as well as ongoing outpatient care after he was able to be 
well enough to live in the community.

In a May 1990 letter, Ms. M. reported that the veteran had 
been a resident of C.O.P.I.N. House numerous times in the 
past few years, that he had exhibited multiple symptoms of 
numerous diagnostic entities, and that he had PTSD.  She 
noted that his symptoms included depression, anxiety, sleep 
disturbances, rage, emotional numbing, hyperalertness, mood 
swings, and intrusive thoughts of his Vietnam experiences, 
with tearfulness when attempting to explain these thoughts.  
She stated that he was often untrusting, tended to isolate 
himself from others, and had intense guilt feelings.  She 
noted that he often drank or used drugs in an attempt to 
reduce his endogenous anxiety and depression.  She concluded 
that due to the severity of his symptoms and years of 
dysfunctional behavior, his prognosis was guarded.  She 
opined that he could benefit from long-term structural 
treatment.

At a March 1991 VA examination, the veteran reported that he 
had intrusive and suicidal thoughts, especially on 
anniversary dates.  His complaints included depression, 
difficulty sleeping, survivors' guilt, self-punishment, 
fatigue, preoccupation with thoughts of war, intrusive 
memories, trouble with authority, and rage.  He stated that 
he had had 85 jobs, was mistrustful and cynical, had isolated 
himself, and had thoughts of violence, preoccupation with 
thoughts of combat and Vietnam, and continuing recurrent 
nightmares.  He felt that he had been helped all that he 
could be by group therapy.  The examiner noted that the 
veteran's history after his return from Vietnam had been one 
of continuous maladjustment, as he began drinking heavily and 
abusing street drugs, was unable to hold a job, and had 
repeated episodes of violent behavior.  The examiner reported 
that the veteran's mental state, however, seemed to have 
stabilized on medication.  It was noted that: the veteran 
related to the examiner in a friendly manner; he was verbal, 
cooperative, and very talkative; his conversation was 
coherent and relevant with no evidence of primary thought 
disorder; and he described no hallucinations, delusions, or 
paranoid ideas.  The examiner noted that the veteran 
described a schizoid lifestyle, in which he avoided other 
people, did not relate well to men or women, had no close 
friends, and spent most of his time alone in his apartment.  
The examiner also observed that he was less candid than he 
had been in the past when discussing his drinking.  The 
veteran stated that he hated other people, and felt that they 
took advantage of him.  He reported, "I hate everybody and 
everything."  The examiner noted that it appeared that his 
lack of money was the main source of his anger and 
frustration.

Also at the March 1991 VA examination, the veteran reported 
that he considered himself unemployable due to his lack of 
skills, emotional lability, and irritability.  He denied 
recent violent behavior.  He was correctly-oriented, and 
recent and remote memory were intact.  His intelligence was 
judged to be within the average range, and he had fair 
insight into his problems reflecting his past extensive 
psychotherapy, but his judgment appeared poor.  The diagnoses 
were chronic PTSD, alcohol dependence, borderline personality 
disorder, and schizoid personality disorder.  The examiner 
commented that the veteran's PTSD symptoms were hard to 
separate from his coexisting personality disorder.  He opined 
that the veteran was borderline competent to handle funds, 
and was unemployable.

At a June 1994 VA examination, the examiner noted that the 
veteran was still preoccupied with the events of his Vietnam 
service.  He observed that there had been little change in 
the veteran's lifestyle since the March 1991 VA examination, 
in that he continued to have a reclusive lifestyle.  He 
reported that the veteran's social activity and beer drinking 
was restricted by his limited income.  The veteran had 
apparently dropped out of all treatment programs, and was not 
on medication.  He reported that he had sought help at 
vocational rehabilitation, but was advised that he should 
return when his condition was stable.  He stated that he had 
had no success in finding employment, that he spent his days 
at home watching television, that he had a limited social 
relationship with his son, saw his stepmother once or twice a 
year, and that he had no other close friends.

The June 1994 VA examiner reported that the veteran had no 
tics, tremors, or bizarre gestures, but that he was restless 
and anxious, and got out of his chair and paced around the 
office several times.  He was verbal and cooperative, and 
seemed eager to talk to someone.  His conversation was 
coherent and relevant, with no evidence of a primary thought 
disorder.  No hallucinations or paranoid delusions were 
elicited from him.  The veteran described a pervasive 
depressive mood, with cynicism and negativism.  He described 
his life as miserable.  He described very striking startle 
reactions to loud noises, also reported to frequently 
precipitate emotional outbursts.  He indicated that he only 
got three to four hours of interrupted sleep at night, and 
had frequent nightmares of animals attacking him.  He stated 
that he felt vulnerable in his neighborhood, that no one 
cared about him, and that he hated everyone.  The examiner 
observed that the veteran was correctly-oriented, that recent 
and remote memory were intact, and that his intelligence was 
within the average range, but also found that his insight and 
judgment were limited. The diagnoses were chronic PTSD, 
alcohol dependence, and borderline personality disorder.  The 
examiner opined that the veteran remained unemployable, but 
was competent to handle his financial affairs.

The veteran was hospitalized at a VAMC from March 1996 to 
April 1996, initially in an acute psychiatric unit, and then 
in an inpatient PTSD program.  He reported that he had used 
alcohol and marijuana prior to admission, and that he 
occasionally used cocaine.  He underwent detoxification from 
alcohol and other substances.  It was noted that he had been 
through "the 4D unit," and did well for several years after 
placement at C.O.P.I.N. House.  He stated that he had been 
married once, but had been separated for many years, and that 
he had lived alone for over 16 years.  He reported that he 
had been depressed since his son died in December 1995, 
noting that his relationship with his son had been improving 
and that they had been socializing closely prior to his 
death.  The veteran also reported that he had lost his 
apartment and was homeless.  He complained of depression, 
flashbacks, and feelings of rage.  He reported that he was 
not happy being alive, but that he had never actually 
attempted suicide, and that he had repressed urges to harm 
others in the past.  It was noted that the veteran had had 
trouble readjusting to civilian life since his discharge.  
Clinical evaluation revealed that the veteran showed no 
evidence of motor restlessness, was cooperative, and 
displayed spontaneous speech.  His mood was noted to be 
somewhat depressed on admission.  He was not determined to be 
a suicide or homicide risk.  He was oriented to self, others, 
place, and time, and his concentration, intellectual ability, 
and capacity for abstract thinking were all fairly adequate.  
His remote, recent, and immediate memory appeared adequate.  
He had a fairly good general grasp and recollection of 
things, and his insight and judgment were described as fair 
to good.

During this VAMC hospitalization from March 1996 to April 
1996, the veteran reported that he had smashed his radio out 
of anger and that this "felt good."  A treatment provider 
noted that it was not clear whether the anger was his way of 
trying to deal with the grieving process involving the loss 
of his son.  The veteran's medication was increased "in 
hopes of getting a better antidepressant response, which 
appeared to be the case throughout the remainder of his 
hospital stay," and it was noted that his mood appeared to 
benefit from antidepressant medication at higher doses.  He 
was reported to be in better spirits upon his discharge from 
the inpatient PTSD program, and his discharge diagnoses were 
chronic and severe PTSD, with mixed substance problems by 
history and most likely secondary to PTSD.  His Global 
Assessment of Functioning Scale score (GAF Score) was 30 at 
admission, but at 55 upon his discharge.  His prognosis was 
described as guarded.

In July 1996, the veteran was again hospitalized at a VAMC, 
after having had an altercation at C.O.P.I.N. House, during 
which he was yelling at and threatening people, and 
reportedly had a pocketknife in his possession.  He had been 
drinking alcohol.  C.O.P.I.N. House reported that he had been 
doing well for several months, but had recently become angry 
with his environment.  He reported that the ongoing focus on 
Vietnam in his life became very frustrating to him.  He had 
apparently begun a drinking binge, which resulted in his 
unmanageability at C.O.P.I.N. House.  The veteran was 
observed to be alert and able to carry out routine tasks, but 
appeared groggy.  There were no signs of motor restlessness.  
He was cooperative, his affect was somewhat dysphoric, and 
his speech was spontaneous, goal oriented, non-pressured, and 
circumstantial.  He described his mood as numb; his thoughts 
were focused on feelings of demoralization; and he was very 
preoccupied with talking about the effect that the Vietnam 
war had on his life.  He felt that he had failed as a husband 
and father.  The veteran opined that he had no control over 
his life, he could only "go along with the program," 
everything was being dictated to him, and the government owed 
him something.  He denied auditory, visual, or tactile 
hallucinations; he denied suicidal or homicidal ideation; and 
he was alert and oriented times three.

During his July 1996 VAMC hospitalization, the veteran's 
concentration was fair, his memory appeared intact by history 
(although he could remember only one out of three things on 
examination), his proverbs were fair, his similarities were 
good, his judgment was fair, his insight was minimal, and his 
general fund of knowledge appeared adequate for his level of 
education.  He reported that he "absolutely did not feel 
drinking was a problem for him at that time."  It was noted 
that he seemed to have a lot of ambivalence and had great 
difficulty making decisions for himself, he seemed to view 
himself as a helpless victim and felt that he had no control 
over the course that his life took, and he showed no insight 
into the role that drinking played in his continued problems.  
During this stay, the veteran underwent alcohol 
detoxification and was given new medication.  His diagnoses 
were a history of severe chronic PTSD, alcohol dependence, 
and a history of cannabis abuse.  His GAF score was 35.

In September 1996, the veteran was again admitted to a VAMC 
with complaints of feelings of depression, flashbacks about 
the war, trouble controlling his temper, anger, and 
difficulty sleeping.  He reported that his PTSD symptoms had 
been getting steadily worse since the passing of his son.  It 
was noted that the veteran's anger now appeared to be more of 
an issue than during previous hospitalizations, and that he 
had been residing at C.O.P.I.N. House until he was 
"ejected" for violations of its substance abuse policy and 
failure to attend therapy sessions.  He made vague references 
to hurting himself and others, but had no plan of action, and 
stated that he was really only expressing his frustration.  
He reported that the death of his son, financial stressors, 
and anxiety about his housing situation made him feel that he 
needed help.  He complained that: everyone took advantage of 
him and that he did not have a mind of his own; he was very 
easily excitable and angry inappropriately at the smallest 
things; he was afraid of blowing up really violently and did 
not want to hurt anyone; he felt rejected and abandoned; and 
he did not feel that he could "handle it."  The veteran 
stated that he had never attempted suicide, but did voice 
grave dissatisfaction with his life and with being alive at 
certain times; however, indicated that he had never acted on 
these feelings, nor did he have plans to do so.  He denied 
suicidal or homicidal ideation, although he reported that he 
wanted to make others feel the pain that he felt, but that he 
did not want to go to jail.  He reported a history of 
assaultive behavior, but stated that he had not hurt anyone 
in the last 15 years.

During the September 1996 VAMC hospitalization, it was noted 
that the veteran had continued to have difficulty adjusting 
to the past, and that he had not adjusted well to non-
military life since his discharge from service.  He reported 
that he lived alone, was homeless after leaving C.O.P.I.N. 
House, and only did odd jobs.  He did state that he had close 
friends.  He reported that he drank alcohol, smoked about one 
joint of marijuana a day, smoked "a couple of cocaine rocks 
twice a year or so," and used LSD once a year.  He stated 
that he had been in detoxification treatment for alcohol 
approximately every three years, and that he had been clean 
for a long time.  However, it was noted that C.O.P.I.N. House 
reported that he was "off the wagon," and had to be asked 
to leave their program due to drinking problems.  On clinical 
evaluation, it was noted that the veteran was reasonably 
groomed and had good hygiene, he had no motor agitation or 
retardation, his speech was spontaneous and goal oriented, 
his mood was somewhat depressed, and he was not an apparent 
suicide risk.  He was alert and oriented times three; his 
concentration, intellectual ability, and abstract thinking 
were all normal; and his remote, recent, and immediate memory 
were adequate.  The veteran's insight and judgment were noted 
to not be very good.  He was reported to have a fairly good 
general grasp and recollection of things.  He spoke with 
circumstantiality and cursed very frequently, but his 
organization was otherwise normal, and there was no 
tangentiality, flight of ideas, or loosening of associations.  
He had normal volume and tone, his speech was coherent, his 
emotional state altered between angry and sad, his affect was 
somewhat labile (but appropriate), and he denied delusions or 
auditory, visual, or tactile hallucinations.  He scored 
perfectly on serial sevens, he was able to spell world 
backwards, his recall of remote and recent past experiences 
was good, his recall of immediate impressions was good, his 
capacity for abstract thinking was good, he could interpret 
proverbs, and his insight was not very good.  It was noted 
that the veteran understood his problems and life decisions, 
but did not always choose according to that knowledge.  His 
judgment minute-to-minute, however, was otherwise normal.  It 
was reported that he saw himself as not having any real 
control in what happens, and rather that he felt that things 
happened to him.

The remainder of the September 1996 VAMC treatment records 
note that the veteran was cooperative with the staff 
throughout his stay.  He reported flashbacks and nightmares 
through the first five days of his stay, and subsequently 
reported that they began to lessen, that the flashbacks 
stopped, and that the nightmares were no longer about war 
(but did still include violence).  It was noted that his 
affect throughout the stay was slightly depressed, but 
irritable, and that he was very agitated and upset about 
having to leave without a place to go.  His prognosis was 
described as guarded.  The listed diagnoses were a history of 
severe chronic PTSD; alcohol dependence; mixed substance 
problems; and abuse secondary (most likely) to PTSD.  His GAF 
score was in the range of 31 to 40.  It was reported that his 
condition on discharge was stable medically and 
psychiatrically.  With respect to employability, it was noted 
that the veteran could "resume pre-hospital activities."

A September 1996 VA outpatient treatment record shows that 
the veteran: had free-floating anxiety; was impulsive with 
spending money; slept four hours a night and watched 
television the rest of the night; had anger and intrusive 
memories of Vietnam; and was very irritable.  It was noted 
that he had poor finances, that he had no local family, that 
he had been turned down for subsidized housing, that his son 
died in December 1995, and that he was angry about his VA 
compensation level.  He reported that he had had eight beers 
and eight joints of marijuana since his hospital release a 
week earlier.  It was also noted that he: felt manipulated by 
the system; startled easily; had feelings of impending doom; 
denied hallucinations; had burned his furniture (in March 
1996); and had a pervasive sense of persecution by others.  
The diagnosis was PTSD with rage.

A March 1997 VA outpatient treatment record shows that the 
veteran attended a VA day treatment program, and that he had 
been treated in various PTSD and substance abuse treatment 
centers.  He reported that he moved to a new apartment, that 
he did not see his old friends (which he said was probably 
better since he was not drinking or smoking as much as he 
used to), and that he drank a case of beer a week (reportedly 
less than before).  He stated that the loss of his son and 
his dog running away the previous year were major losses that 
he had still not gotten over.  He stated that he was sleeping 
only a few hours a night, that his hobby was drag racing, and 
that he would like to go back to school or return to welding.  
He expressed interest in going to a VA PTSD inpatient 
program, or going back to C.O.P.I.N. House to work on his 
issues and addictions.  It was noted that the veteran had a 
long history of PTSD symptoms and substance abuse which had 
impacted on his ability to make positive changes in his life, 
and that he also had a companion diagnosis of borderline 
personality.  He was reported to be stable on medications, 
but it was noted that it was doubtful that they were having 
the best effect due to his alcohol and possibly other drug 
use.  The conclusion was that the veteran was capable of 
following through on his desire to go through the VA PTSD 
inpatient treatment program, if that was what he really 
wanted.

A July 1998 letter from K.G., L.S.W., from Community 
Integration, Inc., reported that the veteran: had had over 40 
telephone contacts with Crisis Services since April 1996; had 
been assessed via walk-in or mobile services on five 
occasions; was admitted to the Crisis Residential Unit on two 
occasions; was assisted in gaining admission to a 
detoxification facility one time; and had been assisted in 
finding appropriate shelter twice.  Ms. G. stated that the 
veteran presented with issues of homelessness, substance 
abuse, bereavement/unresolved grief, depression, intense 
anger, authority conflicts, and anxiety.  She reported that 
he made reference to survivors' guilt, described himself as 
an assaultive person based on his Vietnam experiences, and 
was frequently lonely because of his inability tolerate 
others or normal life situations.  The veteran apparently had 
noted that events such as waiting in line could be 
overwhelming to him, and that overhearing others' 
conversations could engender such rage that he would have to 
leave the area immediately to avoid acting on his angry 
feelings.  His diagnosis was PTSD with rage.

At a July 1998 BVA hearing before the undersigned, the 
veteran testified that he had numerous PTSD symptoms, 
including isolation, hypervigilance, increased startle 
reaction, and nightmares, and that his symptoms increased in 
severity on anniversary dates of events that occurred in 
Vietnam.  He asserted that these symptoms had been constant, 
although sometimes more severe, since he returned from 
Vietnam.  He stated that when he was having really bad 
symptoms, his prescribed medications did not help him at all.  
He reported that he last worked full time from 1986 to 1988, 
and that he did not think that he would ever be able to work 
a full time job again "under these conditions," due to his 
trouble relating to authority figures.  He stated that, even 
with the medications that he had been taking for many years 
and the numerous years of inpatient and outpatient treatment, 
he did not believe that he had been helped to the point where 
he could work full-time "under these conditions."  He 
reported that the severity of his psychiatric impairment was 
very bad, that it had remained the same during the past 
several years, but that it had also fluctuated, as there were 
times where it escalated and became worse.  He did note that 
there were times when he felt relief or happiness, triggered 
by being around his young friends and good adult friends.  He 
stated that although he avoided group therapy treatment, 
individual therapy was fine, and that he had gained a lot of 
knowledge over the years about how to handle things.  

In December 2003, the veteran underwent a new VA examination 
with claims file review.  The veteran began the interview 
spontaneously by stating that his "baptism by fire" was 
that he "killed his own men."  The examiner observed that 
the veteran engaged in a loosely-associated, convoluted, 
circumstantial, tangential, and illogical story about how he 
had become involved in a firefight when he was in the country 
for only 24 hours.  He stated that the veteran initially 
implied that he had killed his own men by accident, but later 
indicated that he was not sure if he had killed anyone, and 
then even later, in a paranoidal way, indicated that he felt 
that other people in his company knew that he had done it.  
The examiner then reviewed the history of the origins of the 
veteran's problems and record of past treatment.  He observed 
that the veteran had a sporadic history of treatment at that 
VA facility, but had not been seen since March 2003; when 
asked, the veteran could not offer a specific or logical 
explanation, and when asked as to whether he took his 
prescribed medications, he stated that he did not take them 
because of bad side effects.  

On clinical evaluation, the December 2003 VA examiner noted 
that the veteran's currently reported symptoms, including 
paranoia around his friends, and his observed symptoms, 
including loose associations and major philosophical and 
pseudointellectual conflicts with himself as he talks to 
himself, indicated the current presence of a psychotic 
condition, rather than PTSD.  The examiner noted that with 
regard to PTSD, the veteran did report that he had some 
trouble sleeping, but that many times, he slept six hours at 
a time; he also noted that he had an occasional dream about 
Vietnam, but that it would not be specific to anything that 
he experienced while there.  The veteran stated that he 
thought about the war on a daily basis, but the examiner 
noted that he had no avoidance symptoms, given his report 
that he read multiple books about Vietnam, watched war 
movies, and appeared interesting in talking about it as much 
as possible.  The examiner stated that the veteran may very 
well have some symptoms of PTSD as established by prior 
medical professionals, but that these symptoms are now 
difficult to process because of his ongoing schizophrenic 
condition, and noted that the veteran does not present with 
that as the clinical portrait at this time.  

The December 2003 VA examiner further noted that the veteran 
worked at many jobs after service, but that he has never been 
gainfully employed for any significant period of time, 
primarily because of his psychotic symptoms and his chronic 
drug and alcohol addiction.  He also noted that the veteran 
lived alone, but had a female friend in his life with several 
children, whom he helped financially; the examiner observed 
that it was very clear that the veteran was being taken 
advantage financially with regard to this situation.  

On clinical evaluation, the December 2003 VA examiner found 
the veteran to be alert and oriented in all three spheres, 
but clearly overtly psychotic from the standpoint of his 
primary symptoms.  His conversation was tangential, illogical 
at times, irrelevant at other times, and highly 
circumstantial.  His associations were loose.  He could not 
stay on the same topic for any length of time.  The examiner 
reported that the veteran was also hypomanic in his attitude 
and behavior, suggesting a tendency to be impulsive and show 
extremely poor judgment.  He opined that the veteran did not 
appear to be significantly depressed, and that his affect, if 
anything, was overly responsive in a hypomanic kind of 
manner, as well as scattered, and at times, tangential.  The 
veteran was noted to have trouble sitting in a seat, and 
talked almost nonstop.  The examiner observed that he had no 
idea why he was at the examination, and that he was not 
exactly able to outline his situation in too much detail.  
Memory and intellect in general appeared to have been of 
somewhat average capacity, and the veteran showed major 
impairments in insight and judgment because of his active 
psychotic condition.  

The December 2003 VA examiner's overall clinical impressions 
were those of a currently active and untreated 
schizoaffective disorder, accompanied by an ongoing 
polysubstance dependence.  He stated that there was evidence 
of PTSD by history, but that the major difficulty exhibited 
by the veteran at that time was not related to Vietnam, but 
was much more clearly a function of his ongoing psychotic 
condition and continued usage of drugs and alcohol while 
abstaining from psychiatric treatment.  He concluded that, 
based upon his review of the record and his clinical 
evaluation, it was his opinion within a reasonable degree of 
scientific-professional certainty that the veteran exhibited 
the following disorders: Axis I currently active and chronic 
schizoaffective disorder, moderately severe to severe 
(without treatment and not service-connected); Axis I active 
and chronic polysubstance dependence, severe (not service-
connected); Axis I moderate PTSD, by history only; and Axis 
II mixed personality disorder with noted schizotypal and 
paranoid aspects.  As to Axis IV, the examiner commented that 
the major stressors in the veteran's life, whether he 
recognized them or not, are his continuing drug and alcohol 
addiction, as well as his ongoing schizoaffective disorder, 
with PTSD taking a second seat to these problems.  The 
examiner also assigned an Axis V GAF score of 60, and 
reported that the score was assigned with respect to the PTSD 
alone.  He stated that if he had to take into account the 
veteran's other psychiatric conditions, the GAF score would 
drop into the 30's.  The examiner further opined that with 
regard to his PTSD alone, he did not regard that condition as 
totally disabling in and of itself, and noted that this was 
all the more the case because the veteran was not availing 
himself of adequate psychiatric treatment, was not taking 
psychotropic medications, and continued to use drugs and 
alcohol on a daily basis.  He also noted that the veteran was 
not competent to handle his own funds in view of his 
currently active psychosis with continued drug and alcohol 
use.

The December 2003 VA examiner provided an addendum report in 
August 2004, in response to specific inquiry from the Board 
as to the permanency of the veteran's PTSD.  In this report, 
the examiner reiterated that at the time of his evaluation, 
the veteran was showing absolutely no symptoms of PTSD 
whatsoever, but rather active symptoms of psychosis, 
depression, and active polysubstance dependence.  He noted 
that the veteran was not involved in any psychiatric 
treatment, was not seeking any treatment, and was not taking 
any psychotropic medications, hence his diagnosis of PTSD by 
history only.  The examiner again stated that it was noted in 
December 2003 that whatever disability the veteran was 
exhibiting then was related to his schizophrenia and 
continuing drug and alcohol addiction, and not to PTSD, which 
was not even observable clinically.

In his August 2004 addendum report, the December 2003 VA 
examiner opined that, in response to whether the veteran's 
PTSD was permanent, the veteran was not showing any symptoms 
of PTSD, and it was not clear whether these symptoms were 
being overshadowed by his other psychiatric conditions, or 
that he merely did not have PTSD.  He concluded that the 
veteran's PTSD is either not permanent, as it may not exist 
at all, or if it does exist (which the examiner doubted), it 
was permanent only to some extent, with the extent dependent 
upon whether the veteran was to receive any treatment (which 
the examiner noted he was not).  As to the inquiry of whether 
the veteran would show permanent improvement in his PTSD 
symptoms with treatment, the examiner stated that again, as 
the veteran was not showing any PTSD symptoms at the time of 
his evaluation, it would be a moot point to speculate whether 
a nonexistent condition, or nonexisting symptoms, would 
improve with treatment.  He added that with regard to an 
inquiry as to whether the veteran's PTSD symptoms would 
stabilize over time with treatment, there was no way for him 
to answer the question in light of no current clinical 
manifestations of PTSD.  As to whether the veteran's PTSD 
renders him permanently helpless or bedridden, as it was not 
even observable upon his evaluation, the examiner said no, 
and added that even if the veteran did have PTSD, even as 
described historically as moderately intense, it would not be 
sufficient to render him permanently helpless or bedridden.  
Finally, as to whether the veteran could be rendered totally 
disabled by residuals of PTSD even if acute or temporary 
symptoms were to subside, the examiner again noted that there 
were no acute symptoms noted and in fact, no PTSD symptoms at 
all noted at his evaluation.  He added that in view of the 
fact that PTSD was not currently apparent and may not exist, 
it was not possible to say that PTSD would render the veteran 
totally disabled by residual symptoms alone.  

The December 2003 examiner then stated in his August 2004 
report that basically, the veteran was not showing symptoms 
of PTSD at the time of his evaluation.  He also reported that 
his review of the record indicated that the past diagnosis of 
PTSD was described as moderate, and that the basis for this 
descriptor did not appear to be substantial.  He then opined 
that in any event, there was no evidence of PTSD in December 
2003, and this may very well be because it was overshadowed 
by other symptoms associated with other ongoing and untreated 
psychiatric conditions.  He concluded that, in short, the 
veteran is certainly not disabled at this particular point 
because of PTSD, and is certainly not totally or permanently 
so.   

Applicable Law 

A veteran is entitled to permanence of a total disability 
rating when such impairment is reasonably certain to continue 
throughout his life.  The permanent loss or loss of use of 
one or both hands, or both feet, or one hand and one foot, or 
sight in both eyes, or his becoming permanently helpless or 
bedridden, constitutes permanent and total disability.  
Diseases and injuries of long standing that are actually 
totally incapacitating will also be regarded as permanently 
and totally disabling, when the probability of permanent 
improvement under treatment is remote.  Permanent and total 
disability ratings may not be granted as a result of any 
incapacity from acute infectious disease, accident, or 
injury, unless there is present one of the aforementioned 
recognized combinations of permanent loss of use of 
extremities or sight, or where the veteran is (in the strict 
sense) permanently helpless or bedridden, or when it is 
reasonably certain that a subsidence of the acute or 
temporary symptoms will be followed by irreducible totality 
of disability by way of residuals.  The age of the disabled 
veteran may be considered in determining permanence.  See 
38 C.F.R. § 3.340(b) (2004).

Analysis of the Claim

By rating decision dated in May 1991, the RO first awarded 
service connection for PTSD, and assigned a 10 percent 
evaluation, effective from October 16, 1989.  This 10 percent 
rating remained in effect until the RO's assignment of his 
current 100 percent evaluation in April 1997, now effective 
from March 7, 1996.  The veteran now wants this evaluation to 
be classified as permanent, and avers that he is totally 
disabled by PTSD, with no chance for any future improvement 
in his condition.

Initially, the Board notes that the veteran has been 
diagnosed with borderline personality disorder and schizoid 
personality disorder.  These disorders are not service-
connected, and may not be service-connected under VA law.  
See 38 C.F.R. § 4.127 (2004).  Therefore, any increased or 
total disability attributable to any such personality 
disorder is not entitled to VA compensation, and may not be 
considered in the decision herein.  

Additionally, there is an extensive record of the veteran's 
alcohol and polysubstance abuse, also not currently service-
connected.  The veteran avers that his alcohol and 
polysubstance dependence is related to his PTSD.  It is noted 
that VA's Office of General Counsel, as well as the Court, 
however, has made clear that compensation shall not be paid 
for a disability or increase in a service-connected 
disability which is the result of a veteran's abuse of 
alcohol and drugs.  See Barela v. West, 11 Vet. App. 280 
(1998); VAOPGCPREC 11-96; VAOPGCPREC 2-98; VAOPGCPREC 2-97.  
Therefore, any increased PTSD symptoms attributable to or 
precipitated by the veteran's use of drugs and alcohol also 
may not be considered in this decision.

The Board observes that only the payment of compensation for 
disability due to alcohol and drug abuse is prohibited, 
whereas an award of service connection for alcohol and drug 
dependence, secondary to a service-connected disorder, is not 
prohibited for purposes of the receipt of VA benefits other 
than compensation.  See VAOPGCPREC 2-98; 38 C.F.R. § 3.310(a) 
(2004).  The veteran's entitlement to service connection for 
alcoholism and polysubstance abuse, as secondary to his PTSD, 
accordingly, has already been referred to the RO for all 
necessary action.  

A review of the evidentiary record reveals that the veteran 
does not have any of the physical disabilities specifically 
included in the list at 38 C.F.R. § 3.340(b) as constituting 
permanent total disability, nor does he contend that to be 
the case.  Instead, the veteran avers that his service-
connected PTSD renders him permanently and totally disabled.  
In essence, then, his entitlement to a permanent 100 percent 
rating for PTSD is largely dependent upon whether improvement 
under treatment is probable in his case.  

After review and consideration of all of the pertinent 
evidence of record, however, the Board concludes that the 
competent medical evidence does not demonstrate that the 
veteran has total disability due to PTSD which is reasonably 
certain to continue throughout his life, or that the 
probability of permanent improvement of his PTSD under 
treatment is remote, for the reasons listed below.  38 C.F.R. 
§ 3.340(b).

The veteran states that his PTSD is longstanding, in that he 
has had symptoms of PTSD since 1980, and that the likelihood 
of permanent improvement with treatment is remote, if not 
worse.  He notes that: he was hospitalized for PTSD on three 
occasions in just over two years; since April 1996, he 
contacted Crisis Services over 40 times, including two 
periods of inpatient treatment; he has been prescribed 
numerous medications for over two decades; and despite over 
20 years of treatment, his condition has not improved and has 
become worse.  He states that there is nothing in the record 
to indicate that his condition will be any different in the 
future, or that his condition will permanently improve.  He 
claims that, as based upon many years of treatment and 
repeated findings that his PTSD renders him unemployable, the 
evidence shows that his condition is longstanding, totally 
incapacitating, and will not permanently improve under 
treatment.  He therefore avers that it is more than 
reasonably certain that his PTSD will remain totally 
incapacitating throughout his lifetime.

The Board recognizes that in January 1989 and April 1990, Dr. 
R. stated that the veteran had severe and chronic PTSD which 
rendered him unemployable, and that Dr. R. was uncertain 
that, even with months of inpatient treatment, he would be 
able to attain gainful employment.  Dr. R. also noted, 
however, that the veteran could, after appropriate treatment, 
be able to start vocational rehabilitation (a path towards 
employment, and one likely reflective of improvement in his 
symptoms).

Further, the Board is aware that the March 1991 VA examiner 
found the veteran to be unemployable, and that in June 1994, 
he reiterated his opinion after additional examination.  This 
examiner, however, also reported that the veteran's PTSD 
symptoms were difficult to separate from his coexisting 
personality disorder.  Additionally, his June 1994 diagnoses 
were: chronic PTSD, but also alcohol dependence and 
borderline personality disorder.  And, while this examiner 
did find that the veteran was still unemployable, he did not 
state that such unemployability was solely due to service-
connected PTSD disability.

The Board is also aware that the record demonstrates that the 
veteran has received psychiatric treatment off and on for 
many years; he has also, however, required treatment for 
several nonservice-connected disorders - such as personality 
disorders - in addition to the PTSD for which he desires a 
permanent 100 percent rating.  Additionally, the Board notes 
that all of the veteran's hospitalizations of record have 
involved drug or alcohol abuse, linked to his PTSD.  As 
previously noted, however, although service connection may be 
awarded for purposes other than compensation, compensation 
cannot be paid for a disability or increase in a service-
connected disability which is the result of the veteran's 
abuse of alcohol and drugs.  See Barela v. West, 11 Vet. App. 
280 (1998); VAOPGCPREC 11-96; VAOPGCPREC 2-98; VAOPGCPREC 2-
97.  The Board finds that the veteran's treatment records 
clearly show that other nonservice-connected psychiatric 
disorders, including personality disorders and alcohol and 
polysubstance abuse, have contributed to his total disability 
and unemployability over the years - highly probative 
evidence that such disability is not solely related to his 
PTSD.

And, although the veteran has been receiving treatment for 
psychiatric problems for several years, and has had PTSD for 
a considerable period of time, there is no competent medical 
evidence which shows that total impairment attributable 
solely to his service-connected PTSD is reasonably certain to 
continue throughout his life, or that the probability of 
permanent improvement under treatment is remote.  

In fact, in her February 1990 and May 1990 letters, S.M. 
stated that the veteran's prognosis was guarded due to the 
extreme symptoms of PTSD, but that he could benefit from 
long-term structural treatment.  Further, the March 1996 to 
April 1996 VAMC hospital report noted on two occasions that 
the veteran's mood appeared to benefit from higher doses of 
antidepressant medication.  Moreover, the veteran also 
testified that, in individual therapy, he gained a lot of 
knowledge over the years about how to handle things.  As 
well, he has varyingly reported for the record periods of 
time described as improvement in his PTSD symptomatology.  

In its November 2003 remand, the Board requested the 
procurement of a medical opinion specifically concerning the 
matter of permanency, and the likelihood of future 
improvement in the veteran's PTSD.  The veteran was then 
afforded a VA psychiatric examination in December 2003, with 
claims file review and clinical evaluation.  The Board 
remanded the matter again in July 2004, in order to obtain 
complete answers from the December 2003 examiner to its 
inquiries with respect to this case.  These additional 
answers were provided in an August 2004 addendum report.  
Both of these reports were reviewed in substantial detail 
earlier in this decision, and will not be repeated here.  

What the December 2003 examiner makes clear, in his report of 
that date, as well as his supplemental August 2004 report, is 
that the veteran is not currently totally disabled from PTSD, 
with little to no likelihood of future improvement.  To the 
contrary, this examiner specifically and repeatedly indicated 
that he could find no current clinical manifestations of even 
the presence of PTSD in the veteran.  He further stated that 
if it was currently present at all, it was greatly 
overshadowed by (nonservice-connected) schizoaffective and 
psychotic disorders, combined with the effects of a lack of 
any current psychiatric treatment, including medication, and 
his continued use of drugs and alcohol.  Moreover, the 
examiner, in his August 2004 report, clearly addressed the 
requirements for a finding of permanency in this case with 
respect to PTSD as delineated at 38 C.F.R. § 3.340(b), and 
provided negative responses where possible (or stating that 
in light of no current PTSD, it would be impossible to 
address certain of these inquiries, as the inquiries were in 
effect moot).  The examiner, moreover, clearly stated that in 
his medical opinion, the veteran was not disabled because of 
PTSD, but rather because of other prevalent psychiatric 
problems, and concluded that the veteran was certainly not 
totally or permanently disabled from it.

Again, after review and consideration of all of the pertinent 
evidence of record, the Board finds that there is no 
competent and probative evidence purporting to establish that 
the veteran has total disability due to PTSD which is 
reasonably certain to continue throughout his life, or that 
the probability of permanent improvement under treatment is 
remote.  To the contrary, the only medical opinion directly 
on point in the entire record, that of the December 2003 VA 
examiner, specifically finds otherwise.  The Board therefore 
holds that the criteria for permanence of a 100 percent 
rating for PTSD have not been met at this time, and such, the 
appeal must be denied.  See 38 C.F.R. § 3.340(b).  The Board 
has considered the benefit of the doubt rule in this appeal, 
but as the preponderance of the evidence is against the 
claim, the evidence is not in equipoise, and there is no 
basis to apply it.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lastly, the Board observes that although permanence of a 100 
percent evaluation for PTSD is not warranted at this time, 
38 C.F.R. § 3.343(a) (2004) further provides that a total 
disability rating will not be reduced, in the absence of 
clear error, without examination showing material improvement 
in physical or mental condition.  Examination reports showing 
material improvement must be evaluated in conjunction with 
all of the facts of record, and particular consideration must 
be given as to whether the veteran has attained improvement 
under the ordinary conditions of life, i.e., while working or 
actively seeking work, or whether his symptoms have been 
brought under control by prolonged rest, or generally by 
following a regimen that precludes work; if the latter is 
true, reduction from a total disability rating will not be 
considered pending reexamination after a period of employment 
(three to six months).  See also 38 C.F.R. § 3.344 (2004).


ORDER

Entitlement to a permanent 100 percent evaluation for post-
traumatic stress disorder (PTSD) is denied.


	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


